Citation Nr: 0029240	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Service connection for PTSD was granted in a March 1999 
rating decision, and a 50 percent evaluation was initially 
assigned.  The veteran then perfected an appeal as to this 
initial evaluation.  A 50 percent disability rating remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


REMAND

A review of the veteran's claims file shows that the RO 
obtained and considered in its assignment of a 50 percent 
disability rating for the veteran's PTSD VA treatment records 
that pertain to another veteran.  They did not obtain and 
consider the correct records, as pertain to this veteran.  At 
his April 2000 VA PTSD examination, the veteran stated that 
he received treatment for his PTSD at both the Tucson and 
Prescott VA Medical Centers.  These records could reasonably 
be expected to be part of the record and possibly 
determinative of the veteran's claim for an increased 
evaluation for his PTSD.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  As such, these records must be obtained.

Additionally, the Board notes that the veteran has stated 
that he continues to use both alcohol and marijuana.  
However, the VA examiner, in April 2000, did not comment on 
the interplay between the veteran's substance use and the 
veteran's manifestation of PTSD symptomatology.  In other 
words, the examiner did not comment on whether the veteran's 
substance use exacerbated the veteran's PTSD symptomatology 
or whether the veteran's PTSD has, in essence, exacerbated or 
caused the veteran's substance use.  Further, a January 1996 
interpretive report submitted by the veteran in support of 
his claim indicates that the veteran has a generalized 
anxiety disorder, psychoactive substance abuse, and alcohol 
abuse.  Yet, the record contains no clarification as to the 
interplay, if any, between these disorders and the veteran's 
manifestation of PTSD symptomatology.  In this respect, then, 
the Board finds the record currently before it inadequate for 
rating purposes.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Therefore, in light of the above, the issue of entitlement to 
an evaluation in excess of 50 percent for the veteran's PTSD 
will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any available 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's PTSD, should be 
obtained by the RO and incorporated into 
the claims file.  This includes the 
veteran's treatment records from the 
Tucson and Prescott VA Medical Centers.

2.  Once the above development has been 
accomplished, a VA PTSD examination 
should be scheduled and conducted, in 
order to determine the nature and 
severity of the veteran's PTSD 
symptomatology.  Specifically, the 
examiner should comment on the interplay, 
if any, between the veteran's manifested 
PTSD symptomatology and his substance use 
and generalized anxiety disorder.  The 
examiner should indicate whether the 
veteran's substance use exacerbated the 
veteran's PTSD symptomatology or whether 
the veteran's PTSD has, in essence, 
exacerbated or caused the veteran's 
substance use.  The examiner should 
provide the rationale for any opinions 
expressed.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 50 percent for 
the veteran's PTSD, considering all 
pertinent law and regulation, in light of 
any additional treatment records received 
and the examination report and any 
conclusions expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



